            Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


ARTHUR JOHNSON, on behalf of himself and all             Civil Case Number: _____________
others similarly situated,

                        Plaintiff(s),                             CIVIL ACTION

                      -against-                          CLASS ACTION COMPLAINT
                                                        AND DEMAND FOR JURY TRIAL

RAUSCH, STURM, ISRAEL, ENERSON &
HORNIK, LLP; WORLDWIDE ASSET
PURCHASING II, LLC; and JOHN DOES 1-25,

                        Defendant(s).



       Plaintiff, ARTHUR JOHNSON, on behalf of himself and all others similarly situated

(hereinafter “Plaintiff”) by and through his undersigned attorney, alleges against the above-

named Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP (hereinafter

“RAUSCH STURM”); WORLDWIDE ASSET PURCHASING II, LLC (hereinafter

“WORLDWIDE”) and JOHN DOES 1-25 their employees, agents, and successors (collectively

"Defendants") the following:

                                   PRELIMINARY STATEMENT

       1.       Plaintiff brings this action for damages and declaratory relief arising from the

Defendants' violation of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.

                                   JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.
             Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 2 of 13




        3.       Venue is proper in this district under 28 U.S.C. §1391(b)(2) because the acts of

the Defendant that give rise to this action, occurred in substantial part, in this district.



                                           DEFINITIONS

        4.       As used in reference to the FDCPA, the terms “creditor,” “consumer,” “debt,” and

“debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                              PARTIES

        5.       The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt collection

practices provides for the initiation of court proceedings to enjoin violations of the FDCPA and

to secure such equitable relief as may be appropriate in each case.

        6.       Plaintiff is a natural person and a resident of Bronx, New York, and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       RAUSCH STURM is a limited liability partnership located at 250 N. Sunnyslope

Road, Suite 300, Brookfield, WI 53005.

        8.       Upon information and belief, RAUSCH STURM use the mail, telephone, and

facsimile and regularly engages in business the principal purpose of which is to attempt to collect

and purchasing of debts.

        9.       RAUSCH STURM is a “Debt Collector” as that term is defined by 15 U.S.C. §

1692(a)(6).

        10.      WORLDWIDE ASSET PURCHASING II, LLC, is a limited liability complaint,

chartered in Nevada.
          Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 3 of 13




       11.        WORLDWIDE is a “Debt Collector” as that term is defined by 15 U.S.C. §

1692(a)(6)

       12.     John Does 1-25, are fictitious names of individuals and business alleged for the

purpose of substituting names of defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                   AGENCY ALLEGATIONS

       13.     Plaintiff is informed and believes and thereon alleges that all times herein

mentioned each Defendant was acting as the agent, servant, employee, partner, co-conspirator,

and/or joint venturer of each remaining Defendant.

                               CLASS ACTION ALLEGATIONS

       14.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23 of the

Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and all City of New

York consumers and their successors in interest (the “Class”), who were sent debt collection

letters and/or notices from the Defendants which are in violation of the FDCPA, as described in

this Complaint.

       15.     This Action is properly maintained as a class action. The Class is initially defined

as:

                    All New York City consumers who were sent initial letters
                    and/or notices from RAUSCH STURM concerning a debt,
                    owed to WORLDWIDE ASSET PURCHASING II, LLC, and
                    which included the alleged conduct and practices described
                    herein.

                    The class definition may be subsequently modified or refined.

                    The Class period begins one year to the filing of this Action.
          Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 4 of 13




       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                •   Upon information and belief, the Class is so numerous that joinder of all

                    members is impracticable because there may be hundreds and/or thousands of

                    persons who were sent debt collection letters and/or notices from the

                    Defendants that violate specific provisions of the FDCPA. Plaintiff is

                    complaining of a standard form letter and/or notice. (See Exhibit A, except

                    that the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2

                    redacted the financial account numbers and/or personal identifiers in an effort

                    to protect Plaintiff’s privacy);

                •   There are questions of law and fact which are common to the Class and which

                    predominate over questions affecting any individual Class member. These

                    common questions of law and fact include, without limitation:

                        a.      Whether the Defendants violated various provisions of the

                                FDCPA;

                        b.      Whether Plaintiff and the Class have been injured by the

                                Defendants’ conduct;

                        c.      Whether Plaintiff and the Class have sustained damages and are

                                entitled to restitution as a result of Defendants’ wrongdoing and if

                                so, what is the proper measure and appropriate statutory formula to

                                be applied in determining such damages and restitution; and

                        d.      Whether Plaintiff and the Class are entitled to declaratory and/or

                                injunctive relief.
Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 5 of 13




    •   Plaintiff’s claims are typical of the Class, which all arise from the same

        operative facts and are based on the same legal theories.

    •   Plaintiff has no interest adverse or antagonistic to the interest of the other

        members of the Class.

    •   Plaintiff will fairly and adequately protect the interest of the Class and has

        retained experienced and competent attorneys to represent the Class.

    •   A Class Action is superior to other methods for the fair and efficient

        adjudication of the claims herein asserted. Plaintiff anticipates that no unusual

        difficulties are likely to be encountered in the management of this class action.

    •   A Class Action will permit large numbers of similarly situated persons to

        prosecute their common claims in a single forum simultaneously and without

        the duplication of effort and expense that numerous individual actions would

        engender. Class treatment will also permit the adjudication of relatively small

        claims by many Class members who could not otherwise afford to seek legal

        redress for the wrongs complained of herein. Absent a Class Action, class

        members will continue to suffer losses of statutory protected rights as well as

        monetary damages. If Defendants’ conduct is allowed to proceed without

        remedy, they will continue to reap and retain the proceeds of their ill-gotten

        gains.

    •   Defendants have acted on grounds generally applicable to the entire Class,

        thereby making appropriate final injunctive relief or corresponding

        declaratory relief with respect to the Class as a whole.
          Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 6 of 13




                                   STATEMENT OF FACTS

       14.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       15.     Prior to June 3, 2019, Plaintiff incurred a financial obligation to HSBC CARD

SERVICES (III), INC. (“HSBC”).

       16.     The HSBC obligation arose out of a transaction, in which money, property,

insurance or services, which are the subject of the transaction, are primarily for personal, family

or household purposes.

       17.     The HSBC obligation did not arise out of a business transaction.

       18.     The HSBC obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

       19.     Defendants are a "creditor" as defined by 15 U.S.C. § 1692a(4).

       20.     On or before June 3, 2019, the HSBC obligation was purchased by

WORLDWIDE ASSET PURCHASING II, LLC, (“WORLDWIDE”).

       21.     At the time the HSBC obligation was purchased by WORLDWIDE, the

obligation was past due.

       22.     At the time the HSBC obligation was purchased by WORLDWIDE, the

obligation was in default.

       23.     On or before June 3, 2019 WORLDWIDE placed with and/or turned over the

HSBC obligation to RAUSCH STURM for the purpose of collection.

       24.     At the time WORLDWIDE turned over the HBC obligation to RAUSCH STURM

for the purpose of collection, said obligation was in default.

       25.     RAUSCH STURM caused to be delivered to Plaintiff a letter dated June 3, 2019,

which was addressed to Plaintiff. Exhibit A.
         Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 7 of 13




      26.    The June 3, 2019 letter was sent to Plaintiff in connection with the collection of

the HSBC obligation.

      27.    The June 3, 2019 letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

      28.    Upon receipt, Plaintiff read the June 3, 2019 letter.

      29.    After reading the June 3, 2019 letter, Plaintiff was unsure as to the validity of the

HSBC obligation.

      30.    The June 3, 2019 letter provides the following information:
           Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 8 of 13




                            POLICIES AND PRACTICES COMPLAINED OF

        31.      It is Defendants’ policy and practice to send initial written collection

communications, in the form annexed hereto as Exhibit A, which violate the FDCPA, by inter

alia:

                 (a)     Using false, deceptive or misleading representations or means in
                         connection with the collection of a debt;

                 (b)     Failing to state the amount of the debt;

                 (c)     Making a false representation at to the character and/or the amount of the
                         debt; and

                 (d)     Attempting to collect an amount not expressed by the agreement creating
                         the debt and not permitted by law.

        32.      On information and belief, Defendants sent written communications in the form

annexed hereto as Exhibit A, to at least 40 natural persons in the City of New York, State of

New York with one year of this Complaint.

                                                 COUNT I

                       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                   1692 et seq. VIOLATIONS

        33.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.

        34.      Collection letters and/or notices, such as those sent by RAUSCH STURM, are to

be evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        35.      15 U.S.C. §1692g(a)(1) provides:

                 Within five days after the initial communication with a consumer
                 in connection with the collection of any debt… send the consumer
                 a written notice containing ---

                 (1) the amount debt.
           Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 9 of 13




        36.    Defendants violated 15 U.S.C. §1692g(a)(1) by sending a letter dated June 3,

2019, to Plaintiff, which failed correctly state the amount of the alleged debt.

        37.    The June 3, 2019 letter states: “Total amount of the debt due as [of] the date of

charge-off…………….”

        38.    The June 3, 2019 letter provides that there is no amount due as of the charge off

date.

        39.    The June 3, 2019 letter further states: “Total amount of interest accrued on the

debt after charge-off…………… $3,843.55”.

        40.    The June 3, 2019 letter further states: “Total payments and credits made on the

debt after charge-off…………$4,380.67”.

        41.    The June 3, 2019 letter further states: “Balance…..$8,224.22”.

        42.    Pursuant to the June 3, 2019 letter, Plaintiff should have a credit balance of

$537.12.

        43.    15 U.S.C. §1692e(A)(2) prohibits the false representation of the character, amount

or legal status of any debt.

        44.    Defendants violated 15 U.S.C. §1692e(A)(2) by falsely representing the amount

of the debt.

        45.    Defendants violated 15 U.S.C. §1692e(A)(2) by falsely representing the

itemization of the debt.

        46.    15 U.S.C. §1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

        47.    Defendants violated 15 U.S.C. §1692e(10) by by falsely representing the amount

of the debt.
           Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 10 of 13




       48.     Defendants violated 15 U.S.C. §1692e(10) by by falsely representing the

itemization of the debt.

       49.     15 U.S.C. §1692f(1) prohibits a debt collect from collecting any amount, unless

such amount is expressly authorized by the agreement creating the dent or permitted by law.

       50.     Defendants violated 15 U.S.C. §1692f(1) by attempting to collect to collect an

amount of $8,224.22, when pursuant to the June 3, 2019 letter, Plaintiff has a credit balance of

$537.12.

       51.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       52.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       53.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       54.     Plaintiff has suffered damages and other harm as a direct result of Defendants’

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and the attorneys, Joseph K. Jones, Esq., as Class

Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.
          Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 11 of 13




                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

                        fees and expenses; and

                (g)     Awarding Plaintiff and the Class such other and further relief as the Court

                        may deem just and proper.


Dated: June 11, 2019

                                              s/ Joseph K. Jones
                                              Joseph K. Jones, Esq.
                                              JONES, WOLF & KAPASI, LLC
                                              One Grand Central Place
                                              60 East 42nd Street, 46th Floor
                                              New York, NY 10017
                                              (646) 459-7971 telephone
                                              (646) 459-7973 facsimile
                                              jkj@legaljones.com




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

                                              s/ Joseph K. Jones
                                              Joseph K. Jones, Esq.
Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 12 of 13




             Exhibit

                          A
Case 1:19-cv-05460-JSR Document 1 Filed 06/11/19 Page 13 of 13
